United States Court of Appeals
                      For the First Circuit


No. 02-1541

                     MARWAN YOUSSEF ALBATHANI,

                            Petitioner,

                                v.

              IMMIGRATION AND NATURALIZATION SERVICE,

                            Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on February 6, 2003 is
amended as follows:

     Delete the sentence on page 21 reading "Nor has Congress
given aliens any statutory right to an administrative appeal."

     Replace the following sentence with "Such administrative
appeals as exist are governed by regulations promulgated by the
Attorney General."